PER CURIAM.
Appellant Federico González-Lartigue challenges the district court’s order granting summary judgment on his claim against the Department of Veterans Affairs for national origin discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
In a thoughtful and rigorous opinion, the district court concluded that González La-rtigue had failed to adduce evidence that the employer’s proffered explanation for the employment decision was false or that the employer harbored a discriminatory animus against persons of Puerto Rican ancestry. Gonzalez-Lartigue v. West, 124 F.Supp.2d 125, 131-34 (D.P.R.2000). We agree with the district court and have nothing to add to. the thorough analysis presented in the district court’s opinion.

Affirmed.